Citation Nr: 1643278	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  12-23 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Whether the severance of service connection for ischemic heart disease was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to July 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.


FINDING OF FACT

The grant of service connection for ischemic heart disease based on a diagnosis that was clearly and unmistakably erroneous.


CONCLUSION OF LAW

Severance of service connection for ischemic heart disease was proper.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When severance of service connection is considered warranted a rating proposing severance will be prepared, and the claimant will be notified of the contemplated action and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d).  

The evidence of record reflects that VA satisfied the procedural requirements of 38 C.F.R. § 3.105 (d).  In a December 2010 rating decision, it was found that the evidence of record showed that the Veteran's heart disorder was not ischemic heart disease as new medical evidence consisting of a cardiac catheterization report from November 2010, as well as other evidence, showing no evidence of ischemic heart disease.  Thus, the RO determined that the November 2010 rating decision contained clear and unmistakable error and proposed that service connection for ischemic heart disease be severed.  The December 2010 rating decision set forth all material facts and reasons for the proposed severance of service connection.  The Veteran was notified of the decision by a December 2010 letter and was given an opportunity to present additional evidence and appear at a hearing.  The RO finalized the severance of service connection for ischemic heart disease in a September 2011 rating decision.

II.  Analysis

Once service connection has been granted, it can be severed only upon VA's showing that the grant of service connection was clearly and unmistakably erroneous, the burden being on VA to show clear and unmistakable error, and only where certain procedural safeguards have been met.  38 C.F.R. § 3.105(d); Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105 (d) is erroneous as a matter of law.  Graves v. Brown, 6 Vet. App. 166 (1994); Baughman v. Derwinski, 1 Vet. App. 563 (1991). 

The regulation regarding severance of service connection contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  38 C.F.R. § 3.105(d); Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Allen v. Nicholson, 21 Vet. App. 54 (2007).  In fact, the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  See 38 C.F.R. § 3.105(d).  A severance decision must focus not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

Clear and unmistakable error (CUE) has been defined as "a very rare and specific kind of 'error.'  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

This case turns on whether the Veteran has ischemic heart disease, since such disease if diagnosed would be presumptively associated with the Veteran's exposure to herbicides in the Republic of Vietnam.

Private treatment records from 2008 and 2009 indicate diagnoses of atrial flutter, alcohol induced cardiomyopathy, status-post Medtronic dual chamber defibrillator, and congestive heart failure.  No ischemic heart disease was noted.
 
A September 2010 VA examination report indicated the Veteran had cardiomyopathy.  An October 2010 Rest/Dipyridamole Stress Gated SPECT Myocardial Imaging report noted an impression of: 

1. Large, severe fixed defect in the inferior wall is consistent with myocardial infarction.  Defect appears more severe than on prior study of 1/22/2008.  No significant reversibility to indicated ischemia is evident.  2.  Left ventricular contractility is a mildly reduced with regional inferior wall hypokinesis and calculated LVEF of 40%."  The final opinion was "Myocardial infarction consistent with ischemic heart disease.

Based on the October 2010 VA report, the RO granted service connection for ischemic heart disease in a November 2010 rating decision.  However, in a December 2010 addendum, a VA physician reviewed the Veteran's private physician report, which noted that the Veteran had biatrial enlargement consistent with chronic atrial fibrillation and moderate mitral insufficiency, on the basis of alcohol.  The VA physician noted there is no mention of ischemic heart disease.  The VA physician stated the Veteran underwent a persantine stress test showing a large fixed defect in the inferior wall, and thereafter, the Veteran had a cardiac catheterization in November 2010.  The VA examiner indicated that these results showed normal coronaries without evidence of coronary heart disease, and an ejection fraction was 35 percent.  The final impression was nonischemic cardiomyopathy, with the stress test considered a false positive.  In an additional opinion, the VA physician stated "In light of all accumulated evidence the diagnosis of [ischemic heart disease] on which service connection was predicated is clearly erroneous."  

In a December 2010 rating decision, the RO proposed severance of service connection for ischemic heart disease based on the December 2010 opinion.  Service connection for ischemic heart disease was severed by a rating decision in September 2011, effective December 1, 2011.

In a February 2011 letter, the Veteran's private cardiologist stated that:

He has known cardiomyopathy with an AICD.  He currently has decompensated heart failure.  He has had 2 dual isotope studies through our office which indicates evidence of ischemia.  He has recently had a cardiac catheterization at Ft. Harrison that suggests no significant coronary artery disease, although I have not had the opportunity to review these films.  His dual isotope studies do suggest ischemic disease based on regional wall motion perfusion defects.

February 2011 private treatment records from the cardiologist note that the Veteran's wife "brought in the report of a dual isotope Dubutamine study that showed a fixed inferior defect similar to that which we saw in 2009."  The cardiologist noted that an angiogram was done that was said to be normal, but they did not have a copy for him to review.  The cardiologist stated, "This would be similar to the angiogram that we did in 2002, which was completely normal without any evidence of atherosclerosis thus leading us to believe that his cardiomyopathy was alcohol induced."  The cardiologist indicated that he would write a letter regarding the findings on the dual isotope, but stated that, "If the angiogram truly was normal with no atherosclerotic changes, I do not think he has a leg to stand on in terms of trying to regain his disability for ischemic cardiomyopathy."  An October 2002 private treatment record included with the records noted the Veteran had "congestive cardiomyopathy, severe, possibly ischemic."  

VA treatment records from June 2014 reflect a diagnosis of "non-ischemic cardiomyopathy."

The basis for the RO's action in severing service connection was a determination that the evidence of record fails to show a confirmed diagnosis of ischemic heart disease.  The regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The question before the Board, accordingly, is whether the diagnosis of ischemic heart disease on which the RO had relied in granting service connection was clearly and unmistakably erroneous.

After reviewing the evidence of record, the Board finds that the grant of service connection for ischemic heart disease in November 2010 was clearly and unmistakably based on an erroneous diagnosis.  In the December 2010 addendum opinions, the VA physician specifically found that the diagnosis of ischemic heart disease on which service connection was predicated is "clearly erroneous."  The opinion explained that the Veteran had a cardiac catherization in November 2010 that showed normal coronaries without evidence of coronary heart disease.  The VA physician stated that stress test was a false positive.  As the December 2010 VA physician provided is factually accurate, fully articulated, and provided a sound rationale for the opinion, the opinion is probative.

The private cardiologist's February 2011 treatment record notes that the normal angiogram was consistent with a 2002 angiogram that was normal.  The February 2011 letter from the private cardiologist stated that the dual isotope studies suggested ischemic heart disease.  The private cardiologist's records were referenced by the VA examiner in the December 2010 addendum opinion.  The cardiologist did not state that there was a diagnosis of ischemic heart disease.  The private cardiologist specifically stated in the Veteran's treatment notes that if the angiogram was normal with no atherosclerotic changes, the cardiologist thought the Veteran did not have "a leg to stand on" to try to regain his disability for ischemic cardiomyopathy.  The statement indicates he did not disagree with the VA physician's interpretation of findings, if the angiogram was normal.  Therefore, the February 2011 letter does not contradict the December 2010 VA physician's finding that the diagnosis of ischemic heart disease was "clearly erroneous."  The December 2010 VA examiner noted the Veteran's cardiac catherization was normal.  

Based on the evidence of record, the Board finds that the Veteran's previous diagnosis of ischemic heart disease was clearly erroneous.  As the grant of service connection for ischemic heart disease was based on an erroneous diagnosis, the rating decision in November 2010 that granted service connection for ischemic heart disease was clearly and unmistakably erroneous.  
 

ORDER

Severance of service connection for ischemic heart disease was proper, and the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


